DETAILED ACTION 
The present application, filed on 6/29/2020, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 6/14/2022.   


Status of Claims
Claims 21-24, 26-36 are now pending and have been examined. Claims 1-20, 25, 37 have been cancelled.



Applicant and Examiner Amendments
Applicant’s representative Tyler Espy has authorized the below amendments in the interview from 6/17/2022. Per Applicant’s filing from 6/14/2022, and Examiner’s amendments from 6/17/2022, the final status of the claims is as follows: 
1-20. 	(Canceled)

21. 	(Currently Amended) A computer system comprising a processor and a memory, which executes a 
receiving, by a processor, promotion data describing a set of promotions, wherein the promotion data comprises promotion attributes associated with the promotions, and wherein the set of promotions comprises a particular promotion currently being viewed via a consumer device associated with a consumer;
generating, by the processor, a ranked set of promotions based on the promotion data, wherein generating the ranked set of promotions is based on adaptive collaborative filtering signals and static similarity signals, wherein generating, by the processor, the ranked set of promotions comprises:
(i) generating, by the processor, a collaborative filtering ranked list based on the adaptive collaborative filtering signals by:
receiving promotion data describing a plurality of promotion pairs (X,Y), wherein the promotion data comprises clickstream data, wherein the particular promotion is a member X promotion of each promotion pair, wherein a member Y promotion of each promotion pair of the plurality of promotion pairs (X, Y) respectively represents one of a group of other live promotions, and wherein each promotion pair (X, Y) of the plurality of promotion pairs was selected based on determining that similarity metrics respectively associated with the promotion pair (X,Y) are respectively above a similarity and popularity threshold;
for each promotion pair (X,Y) of the plurality of promotion pairs (X,Y), calculating, using the associated similarity metrics, a co-view score representing a likelihood that the member Y promotion will be selected by the consumer while the consumer is viewing the member X promotion; and
for the member X promotion, generating the collaborative filtering ranked list of all member Y promotions in the plurality of promotion pairs, wherein the member Y promotions are ranked in descending order of their associated co-view scores; and
(ii) generating, by the processor, a static similarity ranked list based on the static similarity signals by:
for each of the set of promotions other than the particular promotion currently being viewed by the consumer, calculating, by the processor, at least one static similarity score based on comparing one or more attributes of the promotion to attributes of the particular promotion; and
generating, by the processor, the static similarity ranked list of the set of promotions other than the particular promotion, wherein the promotions are ranked in descending order of their associated static similarity scores;
generating a set of recommended promotions for the consumer based on the collaborative filtering ranked list and the static similarity ranked list; and
transmitting the set of recommended promotions to the consumer device for display according to their respective rankings, wherein one or more promotions of the set of recommended promotions are rendered for display together with member X promotion currently being viewed via the consumer device.

22. 	(Previously Presented) The computer-implemented method of claim 21, wherein the similarity metrics comprise:
confidence, P(clickYlclickX), a probability of the consumer clicking Y given the consumer is viewing X, wherein confidence is calculated based on a ratio of a number of consumers who clicked both X and Y to a number of consumers who clicked X and could have clicked Y;
support, P (clickY), a prior probability of consumers clicking Y, wherein support is calculated based on a ratio of a number of consumers who clicked on Y to a number of consumers who could have clicked on Y; and
lift, a ratio of confidence to support.

23. 	(Previously Presented) The computer-implemented method of claim 22, wherein determining that the similarity metrics associated with a promotion pair of the plurality of promotion pairs are respectively above the similarity and popularity threshold comprises:
comparing, by the processor, the confidence metric to a confidence threshold; and
comparing, by the processor, the lift metric to a lift threshold.

24. 	(Previously Presented) The computer-implemented method of claim 22, wherein calculating the co-view score comprises: 
calculating, by the processor, a product of confidence and lift.

25. 	(Cancelled).

26. 	(Previously Presented) The computer-implemented method of claim 21, wherein generating the set of recommended promotions for the consumer comprises:
selecting, by the processor, a subset of the top-ranked promotions in the ranked list.

27. 	(Previously Presented) The computer-implemented method of claim 21, wherein the attributes of the promotion comprise one or more of category, subcategory, location, promotion persona, or promotion launch date.

28. 	(Previously Presented) The computer-implemented method of claim 21, wherein generating, by the processor, the ranked set of promotions comprises:
determining whether the clickstream data are sparse data; and in an instance in which the clickstream data are sparse data,
generating the ranked set of promotions using adaptive collaborative filtering signals; and using the static similarity signals to backfill the ranked set of promotions using adaptive collaborative filtering signals.

29. 	(Previously Presented) The computer-implemented method of claim 28, further comprising:
in an instance in which the clickstream data are not sparse data,
generating the ranked set of promotions using adaptive collaborative filtering signals.

30. 	(Previously Presented)  The computer-implemented method of claim 21, wherein the particular promotion is currently being purchased by the consumer, wherein generating the ranked set of promotions is based on one or more cross-sell signals based on historical co-purchases from a service associated with the particular promotion over a period of time, and wherein the one or more cross-sell signals comprise user-specific recommendations, a views-based conversion signal, a purchase-based signal, a search history signal, and newly launched promotions relevant to the consumer.

31. 	(Previously Presented) The computer-implemented method of claim 30, wherein the particular promotion is associated with a first service, and wherein generating the ranked set of promotions comprises:
calculating, by the processor and using the promotion data, a co-purchase score for each of the promotions associated with a second service based in part on calculating a co-purchase frequency between consumers who purchased promotions associated with the first service and consumers who purchased promotions associated with the second service.

32. 	(Previously Presented) The computer-implemented method of claim 31, wherein calculating the co-purchase frequency comprises: 
calculating probability distribution and Jaccard scores.

33. 	(Previously Presented) The computer-implemented method of claim 30, wherein generating the ranked set of promotions comprises: 
generating a ranked list of promotions by ranking the promotions in descending order of their respective co-purchase scores.

34. 	(Previously Presented) The computer-implemented method of claim 33, wherein generating the ranked set of promotions further comprises: 
selecting a subset of the top-ranked promotions in the ranked list for transmission to the consumer device;
in an instance in which the subset of the top-ranked promotions is smaller than a threshold quantity of promotions,
selecting, using the promotion data, a set of top revenue-earning freshly launched promotions; and
backfilling the selected subset of the top-ranked promotions using the set of top revenue-earning freshly launched promotions.

35. 	(Previously Presented) The computer-implemented method of claim 30, further comprising:
optimizing the set of recommended promotions for the consumer based on a free shipping qualifier threshold amount by performing operations comprising:
selecting a subset of the top-ranked promotions that each meet a price constraint, wherein the price constraint is a sum of a promotion price and a current purchase cart total of the consumer being greater than the free shipping qualifier threshold amount and less than a sum of the free shipping qualifier threshold amount plus an increment; and
in an instance in which the subset of the top-ranked promotions is smaller than a threshold quantity of promotions,
selecting, based in part on the price constraint, additional promotions by selecting one up to a maximum quantity of promotions from each of a set of services respectively associated with at least one of the promotions of the ranked list of promotions.

36. 	(Currently Amended) A computer program product, stored on a non-transitory computer readable medium, comprising instructions that when executed on one or more computers cause the one or more computers to:
receive promotion data describing a set of promotions, wherein the promotion data comprises promotion attributes associated with the promotions, and wherein the set of promotions comprises a particular promotion currently being viewed via a consumer device associated with a consumer;
generate a ranked set of promotions based on the promotion data, wherein generating the ranked set of promotions is based on at least one of adaptive collaborative filtering signals and static similarity signals, wherein generating the ranked set of promotions comprises:
(i) generating, by the processor, a collaborative filtering ranked list based on the adaptive collaborative filtering signals by:
receiving promotion data describing a plurality of promotion pairs (X,Y), wherein the promotion data comprises clickstream data, wherein the particular promotion is a member X promotion of each promotion pair, wherein a member Y promotion of each promotion pair of the plurality of promotion pairs (X, Y) respectively represents one of a group of other live promotions, and wherein each promotion pair (X, Y) of the plurality of promotion pairs was selected based on determining that similarity metrics respectively associated with the promotion pair (X,Y) are respectively above a similarity and popularity threshold;
for each promotion pair (X,Y) of the plurality of promotion pairs (X,Y), calculating, using the associated similarity metrics, a co-view score representing a likelihood that the member Y promotion will be selected by the consumer while the consumer is viewing the member X promotion; 
for the member X promotion, generating the collaborative filtering ranked list of all member Y promotions in the plurality of promotion pairs, wherein the member Y promotions are ranked in descending order of their associated co-view scores; and
(ii) generating, by the processor, a static similarity ranked list based on the static similarity signals by:
for each of the set of promotions other than the particular promotion currently being viewed by the consumer, calculating, by the processor, at least one static similarity score based on comparing one or more attributes of the promotion to attributes of the particular promotion; and
generating, by the processor, the static similarity ranked list of the set of promotions other than the particular promotion, wherein the promotions are ranked in descending order of their associated static similarity scores;
generating a set of recommended promotions for the consumer based on the collaborative filtering ranked list and the static similarity ranked list; and
transmitting the set of recommended promotions to the consumer device for display according to their respective rankings, wherein one or more promotions of the set of recommended promotions are rendered for display together with member X promotion currently being viewed via the consumer device.

37. 	(Cancelled).



Allowable Subject Matter
Claims 21-24, 26-36 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system, a method and a computer program product for generating in-channel and cross-channel promotion recommendations. 

First, promotion data describing a set of promotions is received and a ranked set of promotions is generated. 

Second, a collaborative filtering ranked list is generated promotion data describing a plurality of promotion pairs is received. 

Third, a co-view score is calculated and a collaborative filtering ranked list is generated. 

Fourth, a static similarity ranked list is generated, a static similarity score is calculated and a static similarity ranked list is generated.  

Finally, a set of recommended promotions is generated and the set of recommended promotions is transmitted for display

The invention provides a unique advantage in the area of generating in-channel and cross-channel promotion recommendations, for it uses a unique mechanism to optimize in-channel and cross-channel promotion recommendations by combining collaborative filtering with co-view scores and a static similarity ranking of the list of promotions. 



No art rejection has been applied to the instant application during the prosecution, however, following prior art has been considered relevant to Applicant’s discloser:  
1.	Mitchell et al. (US 2014/0304032) discloses providing upsell opportunities like free shipping (see paragraph 0044) and cross sell like items bought with this item by other customers (see paragraph 0068) 
2.	Chew et al. (US 2004/0093311) discloses free shipping when a shopping cart exceeds a value (see paragraphs 0037, 0039, and 0040) 
3.	Greenstone (US 2013/0080319) discloses a shopping cart widget may accept coupons like free shipping (see paragraph 0109) 
4.	Hampton (US 2013/0211964) discloses upselling products based on the products in the user’s cart and/or past purchases made by the user and/or other users (see paragraph 0174) 
5.	Lawrence et al. (US 8,630,913) discloses displaying how much money a user still needs to spend to get to the free shipping qualifier (see column 4 lines 7-25) 
6.	Flanagan et al. (US 2015/0073939) discloses “an upsell allows the site to inform customers when they are close to qualifying for a promotion.  For example, a user can set up an upsell so that when the shopping cart reaches $75, the shopper gets a message of: “$25 more for free shipping” (see paragraph 0070)
7.	Dumon et al. (US 2011/0295716) discloses methods and systems for evaluating business rules for the purpose of promoting or demoting an item listing (see abstract) 
8.	Regmi et al. (US 2009/0271275) discloses enabling promoters of products to employ more effective promotional programs and consumers to receive promotional information about products of interest, while avoiding the excessive overload of information about promotions that are not of interest through cross selling techniques (see abstract and title)


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 21 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 21 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at generating and providing recommended promotions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field, as disclosed by the applications specification at [0035], [0037] (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claim 36 is directed to a computer program product, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because all three independent claims are similar in scope, the considerations for independent Claim 21 apply for the independent Claim 36 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622